Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor disclose a cellular structure for an acoustic attenuation device for an aircraft propulsion unit nacelle comprising lateral partition walls forming channels, and a discontinuous skin consisting of a plurality of skin elements arranged such that a first end of each channel is at least partially closed by at least one of the plurality of skin elements, wherein each skin element is connected to only one of the lateral partition walls and is movable relative to each of the other lateral partition walls, wherein each lateral portion wall is connected to at most one of the plurality of skin elements.  US Patent Number 6,122,892 discloses a cellular panel for an engine nacelle comprising channels partially closed by a plurality of skin elements, but does not have a discontinuous skin consisting of the plurality of skin elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642